Filed 12/9/21 P. v. Franco CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C093608

                   Plaintiff and Respondent,                                    (Super. Ct. No. 19CF05068)

         v.

FRANCISCO MANUEL FRANCO,

                   Defendant and Appellant.




         Appointed counsel for defendant Francisco Manuel Franco has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable
error that would result in a disposition more favorable to defendant, we affirm the
judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                     FACTS AND HISTORY OF THE PROCEEDINGS

       The description of the facts is based on the probation report, to which the parties
stipulated as the basis for the plea. Defendant went into a liquor store, placed a can of
beer down his pants, and tried to leave the store. Christopher H. stood in defendant’s
path. Defendant grabbed a bottle of alcohol from the store inventory and repeatedly
threatened to kill Christopher. Defendant broke the bottle and tried to stab Christopher
multiple times. Christopher suffered several cuts before he left the store. Defendant
followed Christopher out of the store, and several customers detained defendant on the
ground before the police arrived.

       The prosecutor filed a felony complaint. On the date scheduled for a preliminary
hearing, the trial court declared a doubt as to defendant’s competency, appointed an
expert, ordered an examination pursuant to Penal Code section 1368 (unspecified
statutory section citations that follow are to the Penal Code) and suspended criminal
proceedings. Dr. Daisy Switzer evaluated defendant and filed her report with the trial
court. The parties submitted the issue on the report. The trial court found defendant was
not competent to stand trial and ordered defendant committed to the California
Department of State Hospitals.
       Several months later, pursuant to section 1372, the Medical Director of Atascadero
State Hospital certified defendant was competent to stand trial. At the competency
hearing, the parties submitted the matter on the report. The trial court found defendant
competent to stand trial and reinstated the criminal proceedings.
       The People filed an amended felony complaint charging defendant with second
degree robbery, a violent felony (§§ 211, 667.5, subd. (c); count 1); assault with a deadly
weapon (§ 245, subd. (a)(1); count 2); and criminal threats (§ 422, subd. (a); count 3).
The prosecution also alleged as to counts 1 and 3 that defendant used a deadly weapon
within the meaning of section 12022, subdivision (b)(1). The prosecution also alleged


                                             2
that defendant suffered two prior strike offenses and served three prior prison terms.
Defendant waived his right to a preliminary hearing and the trial court deemed the
complaint the information.
       Defendant entered into a stipulated agreement wherein he pleaded no contest to
counts 1 and 3 and admitted the deadly weapon allegation as to count 1. The trial court
dismissed the remaining charges and allegations on the People’s motion, with a Harvey
waiver. (People v. Harvey (1979) 25 Cal.3d 754, 758.) Honoring the plea agreement, the
trial court sentenced defendant to the upper term of five years on the robbery count, with
an additional one year for the deadly weapon allegation and a consecutive term of eight
months (one-third the midterm) on the criminal threats count, for an aggregate term of six
years eight months in state prison. The trial court awarded defendant 614 days of
presentence custody credits, separately designating time spent in the state hospital and
conduct credits pursuant to section 2933.1. The trial court imposed a $300 restitution
fine (§ 1202.4), imposed and suspended an identical postrelease community supervision
revocation fine (§ 1202.45), a $39 theft fine with penalties and assessments (§ 1202.5), an
$80 court security fee (§ 1465.8), and a $60 court conviction fee (Gov. Code, § 70373).
       Defendant obtained a certificate of probable cause. (§ 1237.5.)

                                        DISCUSSION

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief.

       Having undertaken an examination of the entire record pursuant to Wende, we find
no arguable errors favorable to defendant, and accordingly, we will affirm the judgment.


                                              3
                                  DISPOSITION
      The judgment is affirmed.




                                           HULL, J.



We concur:




BLEASE, Acting P. J.




RENNER, J.




                                       4